


114 S209 : Indian Tribal Energy Development and Self-Determination Act Amendments of 2015
U.S. Senate
2015-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC
114th CONGRESS1st Session
S. 209
IN THE HOUSE OF REPRESENTATIVES

December 11, 2015
Referred to the Committee on Natural Resources, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

AN ACT
To amend the Indian Tribal Energy Development and Self Determination Act of 2005, and for other purposes.


1.Short titleThis Act may be cited as the Indian Tribal Energy Development and Self-Determination Act Amendments of 2015. 2.Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title.
Sec. 2. Table of contents.
TITLE I—Indian tribal energy development and self-determination act amendments
Sec. 101. Indian tribal energy resource development.
Sec. 102. Indian tribal energy resource regulation.
Sec. 103. Tribal energy resource agreements.
Sec. 104. Technical assistance for Indian tribal governments.
Sec. 105. Conforming amendments.
Sec. 106. Report.
TITLE II—Miscellaneous amendments
Sec. 201. Issuance of preliminary permits or licenses.
Sec. 202. Tribal biomass demonstration project.
Sec. 203. Weatherization program.
Sec. 204. Appraisals.
Sec. 205. Leases of restricted lands for Navajo Nation.
Sec. 206. Extension of tribal lease period for the Crow Tribe of Montana.
Sec. 207. Trust status of lease payments.
IIndian tribal energy development and self-determination act amendments
101.Indian tribal energy resource development
(a)In generalSection 2602(a) of the Energy Policy Act of 1992 (25 U.S.C. 3502(a)) is amended— (1)in paragraph (2)—
(A)in subparagraph (C), by striking and after the semicolon; (B)in subparagraph (D), by striking the period at the end and inserting ; and; and
(C)by adding at the end the following:  (E)consult with each applicable Indian tribe before adopting or approving a well spacing program or plan applicable to the energy resources of that Indian tribe or the members of that Indian tribe.; and
(2)by adding at the end the following:  (4)Planning (A)In generalIn carrying out the program established by paragraph (1), the Secretary shall provide technical assistance to interested Indian tribes to develop energy plans, including—
(i)plans for electrification; (ii)plans for oil and gas permitting, renewable energy permitting, energy efficiency, electricity generation, transmission planning, water planning, and other planning relating to energy issues;
(iii)plans for the development of energy resources and to ensure the protection of natural, historic, and cultural resources; and (iv)any other plans that would assist an Indian tribe in the development or use of energy resources.
(B)CooperationIn establishing the program under paragraph (1), the Secretary shall work in cooperation with the Office of Indian Energy Policy and Programs of the Department of Energy.. (b)Department of Energy Indian energy education planning and management assistance programSection 2602(b)(2) of the Energy Policy Act of 1992 (25 U.S.C. 3502(b)(2)) is amended—
(1)in the matter preceding subparagraph (A), by inserting , intertribal organization, after Indian tribe; (2)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; and
(3)by inserting after subparagraph (B) the following:  (C)activities to increase the capacity of Indian tribes to manage energy development and energy efficiency programs;.
(c)Department of Energy loan guarantee programSection 2602(c) of the Energy Policy Act of 1992 (25 U.S.C. 3502(c)) is amended— (1)in paragraph (1), by inserting or a tribal energy development organization after Indian tribe;
(2)in paragraph (3)— (A)in the matter preceding subparagraph (A), by striking guarantee and inserting guaranteed;
(B)in subparagraph (A), by striking or; (C)in subparagraph (B), by striking the period at the end and inserting ; or; and
(D)by adding at the end the following:  (C)a tribal energy development organization, from funds of the tribal energy development organization.; and
(3)in paragraph (5), by striking The Secretary of Energy may and inserting Not later than 1 year after the date of enactment of the Indian Tribal Energy Development and Self-Determination Act Amendments of 2015, the Secretary of Energy shall. 102.Indian tribal energy resource regulationSection 2603(c) of the Energy Policy Act of 1992 (25 U.S.C. 3503(c)) is amended—
(1)in paragraph (1), by striking on the request of an Indian tribe, the Indian tribe and inserting on the request of an Indian tribe or a tribal energy development organization, the Indian tribe or tribal energy development organization; and (2)in paragraph (2)(B), by inserting or tribal energy development organization after Indian tribe.
103.Tribal energy resource agreements
(a)AmendmentSection 2604 of the Energy Policy Act of 1992 (25 U.S.C. 3504) is amended— (1)in subsection (a)—
(A)in paragraph (1)— (i)in subparagraph (A), by striking or after the semicolon at the end;
(ii)in subparagraph (B)— (I)by striking clause (i) and inserting the following:

(i)an electric production, generation, transmission, or distribution facility (including a facility that produces electricity from renewable energy resources) located on tribal land; or; and (II)in clause (ii)—
(aa)by inserting , at least a portion of which have been after energy resources; (bb)by inserting or produced from after developed on; and
(cc)by striking and after the semicolon at the end and inserting or; and (iii)by adding at the end the following:

(C)pooling, unitization, or communitization of the energy mineral resources of the Indian tribe located on tribal land with any other energy mineral resource (including energy mineral resources owned by the Indian tribe or an individual Indian in fee, trust, or restricted status or by any other persons or entities) if the owner, or, if appropriate, lessee, of the resources has consented or consents to the pooling, unitization, or communitization of the other resources under any lease or agreement; and; and (B)by striking paragraph (2) and inserting the following:

(2)a lease or business agreement described in paragraph (1) shall not require review by, or the approval of, the Secretary under section 2103 of the Revised Statutes (25 U.S.C. 81), or any other provision of law (including regulations), if the lease or business agreement— (A)was executed—
(i)in accordance with the requirements of a tribal energy resource agreement in effect under subsection (e) (including the periodic review and evaluation of the activities of the Indian tribe under the agreement, to be conducted pursuant to subparagraphs (D) and (E) of subsection (e)(2)); or (ii)by the Indian tribe and a tribal energy development organization for which the Indian tribe has obtained a certification pursuant to subsection (h); and
(B)has a term that does not exceed— (i)30 years; or
(ii)in the case of a lease for the production of oil resources, gas resources, or both, 10 years and as long thereafter as oil or gas is produced in paying quantities.; (2)by striking subsection (b) and inserting the following:

(b)Rights-of-WayAn Indian tribe may grant a right-of-way over tribal land without review or approval by the Secretary if the right-of-way— (1)serves—
(A)an electric production, generation, transmission, or distribution facility (including a facility that produces electricity from renewable energy resources) located on tribal land; (B)a facility located on tribal land that extracts, produces, processes, or refines energy resources; or
(C)the purposes, or facilitates in carrying out the purposes, of any lease or agreement entered into for energy resource development on tribal land; (2)was executed—
(A)in accordance with the requirements of a tribal energy resource agreement in effect under subsection (e) (including the periodic review and evaluation of the activities of the Indian tribe under the agreement, to be conducted pursuant to subparagraphs (D) and (E) of subsection (e)(2)); or (B)by the Indian tribe and a tribal energy development organization for which the Indian tribe has obtained a certification pursuant to subsection (h); and
(3)has a term that does not exceed 30 years.; (3)by striking subsection (d) and inserting the following:

(d)ValidityNo lease or business agreement entered into, or right-of-way granted, pursuant to this section shall be valid unless the lease, business agreement, or right-of-way is authorized by subsection (a) or (b).;  (4)in subsection (e)—
(A)by striking paragraph (1) and inserting the following:  (1)In general (A)AuthorizationOn or after the date of enactment of the Indian Tribal Energy Development and Self-Determination Act Amendments of 2015, a qualified Indian tribe may submit to the Secretary a tribal energy resource agreement governing leases, business agreements, and rights-of-way under this section.
(B)Notice of complete proposed agreementNot later than 60 days after the date on which the tribal energy resource agreement is submitted under subparagraph (A), the Secretary shall— (i)notify the Indian tribe as to whether the agreement is complete or incomplete;
(ii)if the agreement is incomplete, notify the Indian tribe of what information or documentation is needed to complete the submission; and (iii)identify and notify the Indian tribe of the financial assistance, if any, to be provided by the Secretary to the Indian tribe to assist in the implementation of the tribal energy resource agreement, including the environmental review of individual projects.
(C)EffectNothing in this paragraph precludes the Secretary from providing any financial assistance at any time to the Indian tribe to assist in the implementation of the tribal energy resource agreement.;  (B)in paragraph (2)—
(i)by striking (2)(A) and all that follows through the end of subparagraph (A) and inserting the following:  (2)Procedure (A)Effective date (i)In generalOn the date that is 271 days after the date on which the Secretary receives a tribal energy resource agreement from a qualified Indian tribe under paragraph (1), the tribal energy resource agreement shall take effect, unless the Secretary disapproves the tribal energy resource agreement under subparagraph (B).
(ii)Revised tribal energy resource agreementOn the date that is 91 days after the date on which the Secretary receives a revised tribal energy resource agreement from a qualified Indian tribe under paragraph (4)(B), the revised tribal energy resource agreement shall take effect, unless the Secretary disapproves the revised tribal energy resource agreement under subparagraph (B).; (ii)in subparagraph (B)—
(I)by striking (B) and all that follows through clause (ii) and inserting the following:  (B)DisapprovalThe Secretary shall disapprove a tribal energy resource agreement submitted pursuant to paragraph (1) or (4)(B) only if—
(i)a provision of the tribal energy resource agreement violates applicable Federal law (including regulations) or a treaty applicable to the Indian tribe; (ii)the tribal energy resource agreement does not include 1 or more provisions required under subparagraph (D); or; and
(II)in clause (iii)— (aa)in the matter preceding subclause (I), by striking includes and all that follows through section— and inserting does not include provisions that, with respect to any lease, business agreement, or right-of-way to which the tribal energy resource agreement applies—;
(bb)by striking subclauses (I), (II), (V), (VIII), and (XV); (cc)by redesignating clauses (III), (IV), (VI), (VII), (IX) through (XIV), and (XVI) as clauses (I), (II), (III), (IV), (V) through (X), and (XI), respectively;
(dd)in item (bb) of subclause (XI) (as redesignated by item (cc))— (AA)by striking or tribal; and
(BB)by striking the period at the end and inserting a semicolon; and (ee)by adding at the end the following:

(XII)include a certification by the Indian tribe that the Indian tribe has— (aa)carried out a contract or compact under title I or IV of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) for a period of not less than 3 consecutive years ending on the date on which the Indian tribe submits the application without material audit exception (or without any material audit exceptions that were not corrected within the 3-year period) relating to the management of tribal land or natural resources; or
(bb)substantial experience in the administration, review, or evaluation of energy resource leases or agreements or has otherwise substantially participated in the administration, management, or development of energy resources located on the tribal land of the Indian tribe; and (XIII)at the option of the Indian tribe, identify which functions, if any, authorizing any operational or development activities pursuant to a lease, right-of-way, or business agreement approved by the Indian tribe, that the Indian tribe intends to conduct.; 
(iii)in subparagraph (C)— (I)by striking clauses (i) and (ii);
(II)by redesignating clauses (iii) through (v) as clauses (ii) through (iv), respectively; and (III)by inserting before clause (ii) (as redesignated by subclause (II)) the following:

(i)a process for ensuring that— (I)the public is informed of, and has reasonable opportunity to comment on, any significant environmental impacts of the proposed action; and
(II)the Indian tribe provides responses to relevant and substantive public comments on any impacts described in subclause (I) before the Indian tribe approves the lease, business agreement, or right-of-way.; (iv)in subparagraph (D)(ii), by striking subparagraph (B)(iii)(XVI) and inserting subparagraph (B)(iv)(XI); and
(v)by adding at the end the following:  (F)Effective periodA tribal energy resource agreement that takes effect pursuant to this subsection shall remain in effect to the extent any provision of the tribal energy resource agreement is consistent with applicable Federal law (including regulations), unless the tribal energy resource agreement is—
(i)rescinded by the Secretary pursuant to paragraph (7)(D)(iii)(II); or (ii)voluntarily rescinded by the Indian tribe pursuant to the regulations promulgated under paragraph (8)(B) (or successor regulations).;
(C)in paragraph (4), by striking date of disapproval and all that follows through the end of subparagraph (C) and inserting the following: date of disapproval, provide the Indian tribe with—
(A)a detailed, written explanation of— (i)each reason for the disapproval; and
(ii)the revisions or changes to the tribal energy resource agreement necessary to address each reason; and (B)an opportunity to revise and resubmit the tribal energy resource agreement.; 
(D)in paragraph (6)— (i)in subparagraph (B)—
(I)by striking (B) Subject to and inserting the following:  (B)Subject only to; and
(II)by striking subparagraph (D) and inserting subparagraphs (C) and (D); (ii)in subparagraph (C), in the matter preceding clause (i), by inserting to perform the obligations of the Secretary under this section and before to ensure; and
(iii)in subparagraph (D), by adding at the end the following:  (iii)Nothing in this section absolves, limits, or otherwise affects the liability, if any, of the United States for any—
(I)term of any lease, business agreement, or right-of-way under this section that is not a negotiated term; or (II)losses that are not the result of a negotiated term, including losses resulting from the failure of the Secretary to perform an obligation of the Secretary under this section.;
(E)in paragraph (7)— (i)in subparagraph (A), by striking has demonstrated and inserting the Secretary determines has demonstrated with substantial evidence;
(ii)in subparagraph (B), by striking any tribal remedy and inserting all remedies (if any) provided under the laws of the Indian tribe; (iii)in subparagraph (D)—
(I)in clause (i), by striking determine and all that follows through the end of the clause and inserting the following: determine—
(I)whether the petitioner is an interested party; and (II)if the petitioner is an interested party, whether the Indian tribe is not in compliance with the tribal energy resource agreement as alleged in the petition.;
(II)in clause (ii), by striking determination and inserting determinations; and (III)in clause (iii), in the matter preceding subclause (I) by striking agreement the first place it appears and all that follows through , including and inserting agreement pursuant to clause (i), the Secretary shall only take such action as the Secretary determines necessary to address the claims of noncompliance made in the petition, including;
(iv)in subparagraph (E)(i), by striking the manner in which and inserting , with respect to each claim made in the petition, how; and (v)by adding at the end the following:

(G)Notwithstanding any other provision of this paragraph, the Secretary shall dismiss any petition from an interested party that has agreed with the Indian tribe to a resolution of the claims presented in the petition of that party.;  (F)in paragraph (8)—
(i)by striking subparagraph (A); (ii)by redesignating subparagraphs (B) through (D) as subparagraphs (A) through (C), respectively; and
(iii)in subparagraph (A) (as redesignated by clause (ii))— (I)in clause (i), by striking and at the end;
(II)in clause (ii), by adding and after the semicolon; and (III)by adding at the end the following:

(iii)amend an approved tribal energy resource agreement to assume authority for approving leases, business agreements, or rights-of-way for development of another energy resource that is not included in an approved tribal energy resource agreement without being required to apply for a new tribal energy resource agreement; and (G)by adding at the end the following:

(9)EffectNothing in this section authorizes the Secretary to deny a tribal energy resource agreement or any amendment to a tribal energy resource agreement, or to limit the effect or implementation of this section, due to lack of promulgated regulations.; (5)by redesignating subsection (g) as subsection (j); and
(6)by inserting after subsection (f) the following:  (g)Financial assistance in lieu of activities by the Secretary (1)In generalAny amounts that the Secretary would otherwise expend to operate or carry out any program, function, service, or activity (or any portion of a program, function, service, or activity) of the Department that, as a result of an Indian tribe carrying out activities under a tribal energy resource agreement, the Secretary does not expend, the Secretary shall, at the request of the Indian tribe, make available to the Indian tribe in accordance with this subsection.
(2)Annual funding agreementsThe Secretary shall make the amounts described in paragraph (1) available to an Indian tribe through an annual written funding agreement that is negotiated and entered into with the Indian tribe that is separate from the tribal energy resource agreement. (3)Effect of appropriationsNotwithstanding paragraph (1)—
(A)the provision of amounts to an Indian tribe under this subsection is subject to the availability of appropriations; and (B)the Secretary shall not be required to reduce amounts for programs, functions, services, or activities that serve any other Indian tribe to make amounts available to an Indian tribe under this subsection.
(4)Determination
(A)In generalThe Secretary shall calculate the amounts under paragraph (1) in accordance with the regulations adopted under section 103(b) of the Indian Tribal Energy Development and Self-Determination Act Amendments of 2015. (B)ApplicabilityThe effective date or implementation of a tribal energy resource agreement under this section shall not be delayed or otherwise affected by—
(i)a delay in the promulgation of regulations under section 103(b) of the Indian Tribal Energy Development and Self-Determination Act Amendments of 2015; (ii)the period of time needed by the Secretary to make the calculation required under paragraph (1); or
(iii)the adoption of a funding agreement under paragraph (2). (h)Certification of tribal energy development organization (1)In generalNot later than 90 days after the date on which an Indian tribe submits an application for certification of a tribal energy development organization in accordance with regulations promulgated under section 103(b) of the Indian Tribal Energy Development and Self-Determination Act Amendments of 2015, the Secretary shall approve or disapprove the application.
(2)RequirementsThe Secretary shall approve an application for certification if— (A) (i)the Indian tribe has carried out a contract or compact under title I or IV of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.); and
(ii)for a period of not less than 3 consecutive years ending on the date on which the Indian tribe submits the application, the contract or compact— (I)has been carried out by the Indian tribe without material audit exceptions (or without any material audit exceptions that were not corrected within the 3-year period); and
(II)has included programs or activities relating to the management of tribal land; and (B) (i)the tribal energy development organization is organized under the laws of the Indian tribe;
(ii)
(I)the majority of the interest in the tribal energy development organization is owned and controlled by the Indian tribe (or the Indian tribe and 1 or more other Indian tribes) the tribal land of which is being developed; and (II)the organizing document of the tribal energy development organization requires that the Indian tribe with jurisdiction over the land maintain at all times the controlling interest in the tribal energy development organization;
(iii)the organizing document of the tribal energy development organization requires that the Indian tribe (or the Indian tribe and 1 or more other Indian tribes) the tribal land of which is being developed own and control at all times a majority of the interest in the tribal energy development organization; and (iv)the organizing document of the tribal energy development organization includes a statement that the organization shall be subject to the jurisdiction, laws, and authority of the Indian tribe.
(3)Action by SecretaryIf the Secretary approves an application for certification pursuant to paragraph (2), the Secretary shall, not more than 10 days after making the determination— (A)issue a certification stating that—
(i)the tribal energy development organization is organized under the laws of the Indian tribe and subject to the jurisdiction, laws, and authority of the Indian tribe; (ii)the majority of the interest in the tribal energy development organization is owned and controlled by the Indian tribe (or the Indian tribe and 1 or more other Indian tribes) the tribal land of which is being developed;
(iii)the organizing document of the tribal energy development organization requires that the Indian tribe with jurisdiction over the land maintain at all times the controlling interest in the tribal energy development organization; (iv)the organizing document of the tribal energy development organization requires that the Indian tribe (or the Indian tribe and 1 or more other Indian tribes the tribal land of which is being developed) own and control at all times a majority of the interest in the tribal energy development organization; and
(v)the certification is issued pursuant this subsection; (B)deliver a copy of the certification to the Indian tribe; and
(C)publish the certification in the Federal Register. (i)Sovereign immunityNothing in this section waives the sovereign immunity of an Indian tribe..
(b)RegulationsNot later than 1 year after the date of enactment of the Indian Tribal Energy Development and Self-Determination Act Amendments of 2015, the Secretary shall promulgate or update any regulations that are necessary to implement this section, including provisions to implement— (1)section 2604(e)(8) of the Energy Policy Act of 1992 (25 U.S.C. 3504(e)(8)), including the process to be followed by an Indian tribe amending an existing tribal energy resource agreement to assume authority for approving leases, business agreements, or rights-of-way for development of an energy resource that is not included in the tribal energy resource agreement;
(2)section 2604(g) of the Energy Policy Act of 1992 (25 U.S.C. 3504(g)) including the manner in which the Secretary, at the request of an Indian tribe, shall— (A)identify the programs, functions, services, and activities (or any portions of programs, functions, services, or activities) that the Secretary will not have to operate or carry out as a result of the Indian tribe carrying out activities under a tribal energy resource agreement;
(B)identify the amounts that the Secretary would have otherwise expended to operate or carry out each program, function, service, and activity (or any portion of a program, function, service, or activity) identified pursuant to subparagraph (A); and (C)provide to the Indian tribe a list of the programs, functions, services, and activities (or any portions of programs, functions, services, or activities) identified pursuant subparagraph (A) and the amounts associated with each program, function, service, and activity (or any portion of a program, function, service, or activity) identified pursuant to subparagraph (B); and
(3)section 2604(h) of the Energy Policy Act of 1992 (25 U.S.C. 3504(h)), including the process to be followed by, and any applicable criteria and documentation required for, an Indian tribe to request and obtain the certification described in that section. 104.Technical assistance for Indian tribal governmentsSection 2602(b) of the Energy Policy Act of 1992 (25 U.S.C. 3502(b)) is amended—
(1)by redesignating paragraphs (3) through (6) as paragraphs (4) through (7), respectively; and (2)by inserting after paragraph (2) the following:

(3)Technical and scientific resourcesIn addition to providing grants to Indian tribes under this subsection, the Secretary shall collaborate with the Directors of the National Laboratories in making the full array of technical and scientific resources of the Department of Energy available for tribal energy activities and projects.. 105.Conforming amendments (a)Definition of tribal energy development organizationSection 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501) is amended—
(1)by redesignating paragraphs (9) through (12) as paragraphs (10) through (13), respectively; (2)by inserting after paragraph (8) the following:

(9)The term qualified Indian tribe means an Indian tribe that has— (A)carried out a contract or compact under title I or IV of the Indian Self Determination and Education Assistance Act (25 U.S.C. 450 et seq.) for a period of not less than 3 consecutive years ending on the date on which the Indian tribe submits the application without material audit exception (or without any material audit exceptions that were not corrected within the 3-year period) relating to the management of tribal land or natural resources; or
(B)substantial experience in the administration, review, or evaluation of energy resource leases or agreements or has otherwise substantially participated in the administration, management, or development of energy resources located on the tribal land of the Indian tribe.; and (3)by striking paragraph (12) (as redesignated by paragraph (1)) and inserting the following:

(12)The term tribal energy development organization means— (A)any enterprise, partnership, consortium, corporation, or other type of business organization that is engaged in the development of energy resources and is wholly owned by an Indian tribe (including an organization incorporated pursuant to section 17 of the Indian Reorganization Act of 1934 (25 U.S.C. 477) or section 3 of the Act of June 26, 1936 (25 U.S.C. 503) (commonly known as the Oklahoma Indian Welfare Act)); and
(B)any organization of 2 or more entities, at least 1 of which is an Indian tribe, that has the written consent of the governing bodies of all Indian tribes participating in the organization to apply for a grant, loan, or other assistance under section 2602 or to enter into a lease or business agreement with, or acquire a right-of-way from, an Indian tribe pursuant to subsection (a)(2)(A)(ii) or (b)(2)(B) of section 2604.. (b)Indian tribal energy resource developmentSection 2602 of the Energy Policy Act of 1992 (25 U.S.C. 3502) is amended—
(1)in subsection (a)— (A)in paragraph (1), by striking tribal energy resource development organizations and inserting tribal energy development organizations; and
(B)in paragraph (2), by striking tribal energy resource development organizations each place it appears and inserting tribal energy development organizations; and (2)in subsection (b)(2), by striking tribal energy resource development organization and inserting tribal energy development organization.
(c)Wind and hydropower feasibility studySection 2606(c)(3) of the Energy Policy Act of 1992 (25 U.S.C. 3506(c)(3)) is amended by striking energy resource development and inserting energy development. (d)Conforming amendmentsSection 2604(e) of the Energy Policy Act of 1992 (25 U.S.C. 3504(e)) is amended—
(1)in paragraph (3)— (A)by striking (3) The Secretary and inserting the following:

(3)Notice and comment; Secretarial reviewThe Secretary; and (B)by striking for approval;
(2)in paragraph (4), by striking (4) If the Secretary and inserting the following:  (4)Action in case of disapprovalIf the Secretary; 
(3)in paragraph (5)— (A)by striking (5) If an Indian tribe and inserting the following:

(5)Provision of documents to SecretaryIf an Indian tribe; and (B)in the matter preceding subparagraph (A), by striking approved and inserting in effect;
(4)in paragraph (6)— (A)by striking (6)(A) In carrying out and inserting the following:

(6)Secretarial obligations and effect of section
(A)In carrying out; (B)in subparagraph (A), by indenting clauses (i) and (ii) appropriately;
(C)in subparagraph (B), by striking approved and inserting in effect; and (D)in subparagraph (D)—
(i)in clause (i), by striking an approved tribal energy resource agreement and inserting a tribal energy resource agreement in effect under this section; and (ii)in clause (ii), by striking approved by the Secretary and inserting in effect; and
(5)in paragraph (7)— (A)by striking (7)(A) In this paragraph and inserting the following:

(7)Petitions by interested parties
(A)In this paragraph; (B)in subparagraph (A), by striking approved by the Secretary and inserting in effect;
(C)in subparagraph (B), by striking approved by the Secretary and inserting in effect; and (D)in subparagraph (D)(iii)—
(i)in subclause (I), by striking approved; and (ii)in subclause (II)—
(I)by striking approval of in the first place it appears; and (II)by striking subsection (a) or (b) and inserting subsection (a)(2)(A)(i) or (b)(2)(A).
106.Report
(a)In generalNot later than 18 months after the date of enactment of this Act, the Secretary of the Interior shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a report that details with respect to activities for energy development on Indian land, how the Department of the Interior— (1)processes and completes the reviews of energy-related documents in a timely and transparent manner;
(2)monitors the timeliness of agency review for all energy-related documents; (3)maintains databases to track and monitor the review and approval process for energy-related documents associated with conventional and renewable Indian energy resources that require Secretarial approval prior to development, including—
(A)any seismic exploration permits; (B)permission to survey;
(C)archeological and cultural surveys; (D)access permits;
(E)environmental assessments; (F)oil and gas leases;
(G)surface leases; (H)rights-of-way agreements; and
(I)communitization agreements; (4)identifies in the databases—
(A)the date lease applications and permits are received by the agency; (B)the status of the review;
(C)the date the application or permit is considered complete and ready for review; (D)the date of approval; and
(E)the start and end dates for any significant delays in the review process; (5)tracks in the databases, for all energy-related leases, agreements, applications, and permits that involve multiple agency review—
(A)the dates documents are transferred between agencies; (B)the status of the review;
(C)the date the required reviews are completed; and (D)the date interim or final decisions are issued.
(b)InclusionsThe report under subsection (a) shall include— (1)a description of any intermediate and final deadlines for agency action on any Secretarial review and approval required for Indian conventional and renewable energy exploration and development activities;
(2)a description of the existing geographic database established by the Bureau of Indian Affairs, explaining— (A)how the database identifies—
(i)the location and ownership of all Indian oil and gas resources held in trust; (ii)resources available for lease; and
(iii)the location of— (I)any lease of land held in trust or restricted fee on behalf of any Indian tribe or individual Indian; and
(II)any rights-of-way on that land in effect; (B)how the information from the database is made available to—
(i)the officials of the Bureau of Indian Affairs with responsibility over the management and development of Indian resources; and (ii)resource owners; and
(C)any barriers to identifying the information described in subparagraphs (A) and (B) or any deficiencies in that information; and (3)an evaluation of—
(A)the ability of each applicable agency to track and monitor the review and approval process of the agency for Indian energy development; and (B)the extent to which each applicable agency complies with any intermediate and final deadlines.
IIMiscellaneous amendments
201.Issuance of preliminary permits or licenses
(a)In generalSection 7(a) of the Federal Power Act (16 U.S.C. 800(a)) is amended by striking States and municipalities and inserting States, Indian tribes, and municipalities. (b)ApplicabilityThe amendment made by subsection (a) shall not affect—
(1)any preliminary permit or original license issued before the date of enactment of the Indian Tribal Energy Development and Self-Determination Act Amendments of 2015; or (2)an application for an original license, if the Commission has issued a notice accepting that application for filing pursuant to section 4.32(d) of title 18, Code of Federal Regulations (or successor regulations), before the date of enactment of the Indian Tribal Energy Development and Self-Determination Act Amendments of 2015.
(c)Definition of Indian tribeFor purposes of section 7(a) of the Federal Power Act (16 U.S.C. 800(a)) (as amended by subsection (a)), the term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 202.Tribal biomass demonstration project (a)PurposeThe purpose of this section is to establish a biomass demonstration project for federally recognized Indian tribes and Alaska Native corporations to promote biomass energy production.
(b)Tribal biomass demonstration projectThe Tribal Forest Protection Act of 2004 (Public Law 108–278; 118 Stat. 868) is amended— (1)in section 2(a), by striking In this section and inserting In this Act; and
(2)by adding at the end the following:  3.Tribal biomass demonstration project (a)Stewardship contracts or similar agreementsFor each of fiscal years 2016 through 2020, the Secretary shall enter into stewardship contracts or similar agreements (excluding direct service contracts) with Indian tribes to carry out demonstration projects to promote biomass energy production (including biofuel, heat, and electricity generation) on Indian forest land and in nearby communities by providing reliable supplies of woody biomass from Federal land.
(b)Demonstration projectsIn each fiscal year for which projects are authorized, at least 4 new demonstration projects that meet the eligibility criteria described in subsection (c) shall be carried out under contracts or agreements described in subsection (a). (c)Eligibility criteriaTo be eligible to enter into a contract or agreement under this section, an Indian tribe shall submit to the Secretary an application—
(1)containing such information as the Secretary may require; and (2)that includes a description of—
(A)the Indian forest land or rangeland under the jurisdiction of the Indian tribe; and (B)the demonstration project proposed to be carried out by the Indian tribe.
(d)SelectionIn evaluating the applications submitted under subsection (c), the Secretary shall— (1)take into consideration—
(A)the factors set forth in paragraphs (1) and (2) of section 2(e); and (B)whether a proposed project would—
(i)increase the availability or reliability of local or regional energy; (ii)enhance the economic development of the Indian tribe;
(iii)result in or improve the connection of electric power transmission facilities serving the Indian tribe with other electric transmission facilities; (iv)improve the forest health or watersheds of Federal land or Indian forest land or rangeland;
(v)demonstrate new investments in infrastructure; or (vi)otherwise promote the use of woody biomass; and
(2)exclude from consideration any merchantable logs that have been identified by the Secretary for commercial sale. (e)ImplementationThe Secretary shall—
(1)ensure that the criteria described in subsection (c) are publicly available by not later than 120 days after the date of enactment of this section; and (2)to the maximum extent practicable, consult with Indian tribes and appropriate intertribal organizations likely to be affected in developing the application and otherwise carrying out this section.
(f)ReportNot later than September 20, 2018, the Secretary shall submit to Congress a report that describes, with respect to the reporting period— (1)each individual tribal application received under this section; and
(2)each contract and agreement entered into pursuant to this section. (g)Incorporation of management plansIn carrying out a contract or agreement under this section, on receipt of a request from an Indian tribe, the Secretary shall incorporate into the contract or agreement, to the maximum extent practicable, management plans (including forest management and integrated resource management plans) in effect on the Indian forest land or rangeland of the respective Indian tribe.
(h)TermA contract or agreement entered into under this section— (1)shall be for a term of not more than 20 years; and
(2)may be renewed in accordance with this section for not more than an additional 10 years.. (c)Alaska Native biomass demonstration project (1)DefinitionsIn this subsection:
(A)Federal landThe term “Federal land” means— (i)land of the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)) administered by the Secretary of Agriculture, acting through the Chief of the Forest Service; and
(ii)public lands (as defined in section 103 of the Federal Land Policy Management Act of 1976 (43 U.S.C. 1702)), the surface of which is administered by the Secretary of the Interior, acting through the Director of the Bureau of Land Management. (B)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
(C)SecretaryThe term “Secretary” means— (i)the Secretary of Agriculture, with respect to land under the jurisdiction of the Forest Service; and
(ii)the Secretary of the Interior, with respect to land under the jurisdiction of the Bureau of Land Management. (D)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
(2)AgreementsFor each of fiscal years 2016 through 2020, the Secretary shall enter into an agreement or contract with an Indian tribe or a tribal organization to carry out a demonstration project to promote biomass energy production (including biofuel, heat, and electricity generation) by providing reliable supplies of woody biomass from Federal land. (3)Demonstration projectsIn each fiscal year for which projects are authorized, at least 1 new demonstration project that meets the eligibility criteria described in paragraph (4) shall be carried out under contracts or agreements described in paragraph (2).
(4)Eligibility criteriaTo be eligible to enter into a contract or agreement under this subsection, an Indian tribe or tribal organization shall submit to the Secretary an application— (A)containing such information as the Secretary may require; and
(B)that includes a description of the demonstration project proposed to be carried out by the Indian tribe or tribal organization. (5)SelectionIn evaluating the applications submitted under paragraph (4), the Secretary shall—
(A)take into consideration whether a proposed project would— (i)increase the availability or reliability of local or regional energy;
(ii)enhance the economic development of the Indian tribe; (iii)result in or improve the connection of electric power transmission facilities serving the Indian tribe with other electric transmission facilities;
(iv)improve the forest health or watersheds of Federal land or non-Federal land; (v)demonstrate new investments in infrastructure; or
(vi)otherwise promote the use of woody biomass; and (B)exclude from consideration any merchantable logs that have been identified by the Secretary for commercial sale.
(6)ImplementationThe Secretary shall— (A)ensure that the criteria described in paragraph (4) are publicly available by not later than 120 days after the date of enactment of this subsection; and
(B)to the maximum extent practicable, consult with Indian tribes and appropriate tribal organizations likely to be affected in developing the application and otherwise carrying out this subsection. (7)ReportNot later than September 20, 2018, the Secretary shall submit to Congress a report that describes, with respect to the reporting period—
(A)each individual application received under this subsection; and (B)each contract and agreement entered into pursuant to this subsection.
(8)TermA contract or agreement entered into under this subsection— (A)shall be for a term of not more than 20 years; and
(B)may be renewed in accordance with this subsection for not more than an additional 10 years. 203.Weatherization programSection 413(d) of the Energy Conservation and Production Act (42 U.S.C. 6863(d)) is amended—
(1)by striking paragraph (1) and inserting the following:  (1)Reservation of amounts (A)In generalSubject to subparagraph (B) and notwithstanding any other provision of this part, the Secretary shall reserve from amounts that would otherwise be allocated to a State under this part not less than 100 percent, but not more than 150 percent, of an amount which bears the same proportion to the allocation of that State for the applicable fiscal year as the population of all low-income members of an Indian tribe in that State bears to the population of all low-income individuals in that State.
(B)RestrictionsSubparagraph (A) shall apply only if— (i)the tribal organization serving the low-income members of the applicable Indian tribe requests that the Secretary make a grant directly; and
(ii)the Secretary determines that the low-income members of the applicable Indian tribe would be equally or better served by making a grant directly than a grant made to the State in which the low-income members reside. (C)PresumptionIf the tribal organization requesting the grant is a tribally designated housing entity (as defined in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)) that has operated without material audit exceptions (or without any material audit exceptions that were not corrected within a 3-year period), the Secretary shall presume that the low-income members of the applicable Indian tribe would be equally or better served by making a grant directly to the tribal organization than by a grant made to the State in which the low-income members reside.; 
(2)in paragraph (2)— (A)by striking The sums and inserting Administration.—The amounts;
(B)by striking on the basis of his determination; (C)by striking individuals for whom such a determination has been made and inserting low-income members of the Indian tribe; and
(D)by striking he and inserting the Secretary; and (3)in paragraph (3), by striking In order and inserting Application.—In order.
204.Appraisals
(a)In generalTitle XXVI of the Energy Policy Act of 1992 (25 U.S.C. 3501 et seq.) is amended by adding at the end the following:  2607.Appraisals (a)In generalFor any transaction that requires approval of the Secretary and involves mineral or energy resources held in trust by the United States for the benefit of an Indian tribe or by an Indian tribe subject to Federal restrictions against alienation, any appraisal relating to fair market value of those resources required to be prepared under applicable law may be prepared by—
(1)the Secretary; (2)the affected Indian tribe; or
(3)a certified, third-party appraiser pursuant to a contract with the Indian tribe. (b)Secretarial review and approvalNot later than 45 days after the date on which the Secretary receives an appraisal prepared by or for an Indian tribe under paragraph (2) or (3) of subsection (a), the Secretary shall—
(1)review the appraisal; and (2)approve the appraisal unless the Secretary determines that the appraisal fails to meet the standards set forth in regulations promulgated under subsection (d).
(c)Notice of DisapprovalIf the Secretary determines that an appraisal submitted for approval under subsection (b) should be disapproved, the Secretary shall give written notice of the disapproval to the Indian tribe and a description of— (1)each reason for the disapproval; and
(2)how the appraisal should be corrected or otherwise cured to meet the applicable standards set forth in the regulations promulgated under subsection (d). (d)RegulationsThe Secretary shall promulgate regulations to carry out this section, including standards the Secretary shall use for approving or disapproving the appraisal described in subsection (a)..
205.Leases of restricted lands for Navajo Nation
(a)In generalSubsection (e)(1) of the first section of the Act of August 9, 1955 (commonly known as the Long-Term Leasing Act) (25 U.S.C. 415(e)(1)), is amended— (1)by striking , except a lease for and inserting , including a lease for;
(2)by striking subparagraph (A) and inserting the following:  (A)in the case of a business or agricultural lease, 99 years;;
(3)in subparagraph (B), by striking the period at the end and inserting ; and; and (4)by adding at the end the following:

(C)in the case of a lease for the exploration, development, or extraction of any mineral resource (including geothermal resources), 25 years, except that— (i)any such lease may include an option to renew for 1 additional term of not to exceed 25 years; and
(ii)any such lease for the exploration, development, or extraction of an oil or gas resource shall be for a term of not to exceed 10 years, plus such additional period as the Navajo Nation determines to be appropriate in any case in which an oil or gas resource is produced in a paying quantity.. (b)GAO reportNot later than 5 years after the date of enactment of this Act, the Comptroller General of the United States shall prepare and submit to Congress a report describing the progress made in carrying out the amendment made by subsection (a).
206.Extension of tribal lease period for the Crow Tribe of MontanaSubsection (a) of the first section of the Act of August 9, 1955 (25 U.S.C. 415(a)), is amended in the second sentence by inserting , land held in trust for the Crow Tribe of Montana after Devils Lake Sioux Reservation. 207.Trust status of lease payments (a)Definition of SecretaryIn this section, the term Secretary means the Secretary of the Interior.
(b)Treatment of lease payments
(1)In generalExcept as provided in paragraph (2) and at the request of the Indian tribe or individual Indian, any advance payments, bid deposits, or other earnest money received by the Secretary in connection with the review and Secretarial approval under any other Federal law (including regulations) of a sale, lease, permit, or any other conveyance of any interest in any trust or restricted land of any Indian tribe or individual Indian shall, upon receipt and prior to Secretarial approval of the contract or conveyance instrument, be held in the trust fund system for the benefit of the Indian tribe and individual Indian from whose land the funds were generated. (2)RestrictionIf the advance payment, bid deposit, or other earnest money received by the Secretary results from competitive bidding, upon selection of the successful bidder, only the funds paid by the successful bidder shall be held in the trust fund system.
(c)Use of funds
(1)In generalOn the approval of the Secretary of a contract or other instrument for a sale, lease, permit, or any other conveyance described in subsection (b)(1), the funds held in the trust fund system and described in subsection (b), along with all income generated from the investment of those funds, shall be disbursed to the Indian tribe or individual Indian landowners. (2)AdministrationIf a contract or other instrument for a sale, lease, permit, or any other conveyance described in subsection (b)(1) is not approved by the Secretary, the funds held in the trust fund system and described in subsection (b), along with all income generated from the investment of those funds, shall be paid to the party identified in, and in such amount and on such terms as set out in, the applicable regulations, advertisement, or other notice governing the proposed conveyance of the interest in the land at issue.
(d)ApplicabilityThis section shall apply to any advance payment, bid deposit, or other earnest money received by the Secretary in connection with the review and Secretarial approval under any other Federal law (including regulations) of a sale, lease, permit, or any other conveyance of any interest in any trust or restricted land of any Indian tribe or individual Indian on or after the date of enactment of this Act. Passed the Senate December 10, 2015.Julie E. Adams,Secretary 